Case
 Case1:19-cv-00052-WES-LDA
      1:19-cv-00052-WES-LDA Document
                             Document21-2
                                      22 Filed
                                          Filed03/31/20
                                                02/18/20 Page
                                                          Page12ofof34PageID
                                                                       PageID#:#:311
                                                                                  308




                        UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF RHODE ISLAND

   NORTH COUNTRY STORE,
   individually and on behalf of a class of all
   persons or entities who are similarly situated,

                          Plaintiff,                        C.A. No. 1:19-cv-00052-WES-LDA

   v.                                                       CLASS ACTION

   UNITED NATURAL FOODS, INC.,

                          Defendant.

                   ORDER PRELIMINARILY APPROVING SETTLEMENT
                           AND PROVIDING FOR NOTICE

         Plaintiff, without objection from Defendant, has made application for an order approving

  the settlement of this litigation, in accordance with the Settlement Agreement which, together with

  its exhibits, sets out the terms and conditions of the proposed settlement and notice to the

  Settlement Class. Having reviewed the filings and conducted a hearing to consider the same, it is,

         HEREBY ORDERED:

         1.      Pursuant to Federal Rule of Civil Procedure 23, the Court preliminarily certifies,

  for purpose of effectuating the settlement only, the following Settlement Class:

         all customers in the United States that paid Defendant one or more of the Fees at
         any time within the Class Period.1

         2.      With regard to the Settlement Class, the Court preliminarily finds that (a) the

  members of the Settlement Class are so numerous that joinder is impracticable, (b) there are




         1  The Class Period is defined as November 9, 2012 through and including the date 30 days
  after the entry of the Preliminary Approval Order. Excluded from the Settlement class are: (1) any
  individual or entity currently in bankruptcy, (2) any individual or entity whose obligations were
  discharged in bankruptcy, (3) any judicial officer who has presided over the Litigation, and (4)
  Whole Foods Market, Inc.
Case
 Case1:19-cv-00052-WES-LDA
      1:19-cv-00052-WES-LDA Document
                             Document21-2
                                      22 Filed
                                          Filed03/31/20
                                                02/18/20 Page
                                                          Page23ofof34PageID
                                                                       PageID#:#:312
                                                                                  309




  questions of law and fact common to the Settlement Class which predominate over any individual

  questions, (c) the claims of the named Plaintiffs are typical of those of the Settlement Class, (d)

  the named Plaintiffs and their counsel have fairly and adequately represented and protected the

  interests of the members of the Settlement Class; and (e) a class action is superior for the fair and

  efficient adjudication of this consolidated litigation through settlement.

         3.      The Court appoints North Country Store as representative of the Settlement Class.

         4.      The Court preliminarily appoints Oscar M. Price, IV and Nicholas W. Armstrong,

  and their firm Price Armstrong, LLC, and Thomas J Enright of Enright Law LLC as Class Counsel

  for the Settlement Class.

         5.      The Court grants preliminary approval to the Settlement Agreement as the product

  of informed, non-collusive negotiations, without obvious deficiencies, which falls within a

  reasonable range.

         6.      The Court approves, as to form and content, the notice plan to the Settlement Class

  proposed in the Settlement Agreement and its exhibits, and finds that this notice is the best notice

  practicable under the circumstances, and shall constitute due and sufficient notice to the members

  of the Settlement Class.

         6.      Any Settlement Class Member may request to be excluded from the Settlement

  Class. Such requests for exclusion must be received Settlement Administrator, Class Counsel, and

  Defendant's Counsel on or before 21 days before Final Fairness Hearing and must otherwise

  comply with the requirements set forth in the Class Notice documents and Settlement Agreement.

  If the Court grants final approval of the Settlement Agreement and enters final judgment, all

  members of Settlement Class who have not submitted valid requests for exclusion shall be bound

  by the Final Judgment.




                                                    2
Case
 Case1:19-cv-00052-WES-LDA
      1:19-cv-00052-WES-LDA Document
                             Document21-2
                                      22 Filed
                                          Filed03/31/20
                                                02/18/20 Page
                                                          Page34ofof34PageID
                                                                       PageID#:#:313
                                                                                  310



         7.      The Final Fairness Hearing shall be held before this Court at __2:00 p.m.___

  on ___Monday, August 10, 2020_______________ at the Federal Building and Courthouse,

  Providence, Rhode Island, to determine whether the final settlement of this litigation on

  the terms and conditions provided for in the Settlement Agreement is fair, reasonable, and

  adequate.

         8.      Any member of the Settlement Class who wishes to object to the settlement may

  do so by filing a written objection with the Court and delivering a copy to counsel on or before 21

  days before Final Fairness Hearing and must otherwise comply with the requirements set forth in

  the Class Notice documents and Settlement Agreement. No objector shall be heard and no

  objection shall be considered unless it complies with these requirements. The Court may impose

  additional requirements on objectors as it deems necessary or appropriate, including the posting

  of bond and providing of testimony or other discovery.

         9.      Members of the Settlement Class may appear at the Final Fairness Hearing, at

  their own expense, individually or through counsel of their choice, by complying with the

  notice provisions set forth in the Class Notice documents and Settlement Agreement. If they do

  not enter an appearance, they will be represented by Class Counsel. If the Court grants final

  approval of the Settlement Agreement and enters final judgment, all members of the Settlement

  Class who have not given appropriate notice of their intent to appear individually in accordance

  with the procedures outlined in the Class Notice documents and Settlement Agreement shall be

  deemed to have waived their right.

         10.     All filings in support of Final Approval and the distribution of attorney’s fees and

  expenses, and class representative incentive awards, shall be filed and served no later than seven

  days before the Final Fairness Hearing.

                                                      ________________________________
                                                      Hon. William E. Smith
                                                      Date: March 31, 2020
                                                  3
